DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 10/08/2020.
Claims 1-11 are currently pending and have been examined. 
This action is made Non-FINAL.
Examiner would like to note that the Preliminary amendments to claims document, filed 10/08/2020 is the current claims which have been examined.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Please resubmit the entire drawing package, as they have not been entered properly into the system.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. In paragraph [124]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states an “optionally” included section multiple times which causes the claim to be unclear as to what is and not included in the claim limitations.

and, optionally, at least one fellow trajectory [[(204)]] for the fellow vehicle [[(104)]], wherein the fellow data packet [[(202)]] further contains a fellow reference effort value [[(207)]] characterizing the fellow reference trajectory [[(206)]] and, optionally, a fellow effort value [[(208)]] characterizing the fellow trajectory [[(204)]];
and optionally the fellow trajectory [[(204)]], wherein a trajectory [[(108)]] of the trajectory set [[(106)]] is selected as the reference trajectory [[(110)]] which trajectory [[(108)]] is collision-free towards the fellow reference trajectory [[(206)]] and optionally to the fellow trajectory [[(204)]] within a collision horizon;
and, optionally, the fellow effort value [[(208)]], wherein the cooperation demand value represents whether it makes more sense to improve one's own situation through a cooperation request or to grant a cooperation request to a fellow vehicle;


For the purposes of examination, examiner has interpreted the claim to not have the “optionally” sections and has viewed the claims to state “and at least one fellow trajectory” in this and every other instance in place of the optionally language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

101 Analysis – Step 1
	Claim 1 is directed to a system which connects multiple vehicle together to send and receive planned and possible trajectories. Therefore, claim 1 is within at least one of the four statutory categories as it is a machine. 

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity,
and/or c) mental processes.
	Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:



receiving a fellow data packet [[(202)]] from the fellow vehicle [[(104)]], wherein the fellow data packet [[(202)]] contains a fellow trajectory set [[(200)]] of a fellow reference trajectory [[(206)]] and, optionally, at least one fellow trajectory [[(204)]] for the fellow vehicle [[(104)]], wherein the fellow data packet [[(202)]] further contains a fellow reference effort value [[(207)]] characterizing the fellow reference trajectory [[(206)]] and, optionally, a fellow effort value [[(208)]] characterizing the fellow trajectory [[(204)]];

selecting a trajectory [[(108)]] from a trajectory set [[(106)]] for the vehicle [[(100)]] as a reference trajectory [[(110)]] for the vehicle [[(100)]] using the fellow reference trajectory [[(206)]] and optionally the fellow trajectory [[(204)]], wherein a trajectory [[(108)]] of the trajectory set [[(106)]] is selected as the reference trajectory [[(110)]] which trajectory [[(108)]] is collision-free towards the fellow reference trajectory [[(206)]] and optionally to the fellow trajectory [[(204)]] within a collision horizon;

rating the reference trajectory [[(110)]] and further trajectories [[(108)]] of the trajectory set [[(106)]] using a lower limit trajectory [[(111)]] and an upper limit trajectory [[(113)]], wherein the reference trajectory [[(110)]] is assigned a reference effort value [[(114)]] and the trajectories [[(108)]] are each assigned an effort value [[(112)]], wherein the lower limit trajectory [[(111)]] represents a current ideal trajectory for the vehicle [[(100)]] with a lowest possible driving effort and defines a lower limit value of an effort value space, and the upper limit trajectory [[(113)]] represents a trajectory with a currently maximum acceptable driving effort for cooperation and defines an upper limit value of the effort value space;

determining a cooperation demand value using the reference effort value [[(114)]], the lower limit value, the upper limit value, the fellow reference effort value [[(207)]] and, optionally, the fellow effort value [[(208)]], wherein the cooperation demand value represents whether it makes more sense to improve one's own situation through a cooperation request or to grant a cooperation request to a fellow vehicle; 

selecting at least one cooperation trajectory [[(300)]] from the trajectories [[(108)]] of the trajectory set [[(106)]] using the reference effort value [[(114)]] and the cooperation demand value, wherein as a cooperation trajectory [[(300)]], a trajectory [[(108)]] with an effort value [[(112)]] between the reference effort value [[(114)]] and the upper limit value is selected as an alternative trajectory if the cooperation demand value represents that a cooperation is to be offered to the fellow vehicle [[(104)]], or wherein as the cooperation trajectory [[(300)]], a trajectory [[(108)]] with an effort value [[(112)]] between the reference effort value [[(114)]] and the lower limit value is selected as a demand trajectory if the cooperation demand value represents that a cooperation is to be requested from the fellow vehicle [[(104)]];

transmitting a data packet [[(120)]] to the fellow vehicle [[(104)]], wherein the data packet [[(120)]] contains the reference trajectory [[(110)]] and the reference effort value [[(114)]] associated with the reference trajectory [[(110)]], as well as at least the cooperation trajectory [[(300)]] and the effort value [[(112)]] associated with the cooperation trajectory [[(300)]].

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “selecting” a trajectory from a set of trajectories could be accomplished fully within the mind. When given a set of possible trajectories while driving, it is known drivers must pick a path for their vehicle to take to carryout essential and basic driving functions. “Rating” the reference trajectories using a limit is also a mental process. When driving, every driver is able to tell an efficient route for exerting the least amount of control over their vehicle, when they know they must simply turn right, how much they must turn to follow the road. Drivers also mentally can establish the upper bound. A driver would know the physical limits of their vehicle when traveling such as that the vehicle could not spontaneously be stopped, or revered, they must use the brakes to slow the vehicle to avoid a collision. “Determining” a demand value using other values is also a mental process as simple calculations are entirely a mental process. Finally, “selecting at least one operation trajectory from the trajectories” is also a mental process as someone could fully mentally select a trajectory from a list of trajectories.

101 Analysis – Step 2A, Prong II


A method of cooperatively coordinating future driving maneuvers of a vehicle [[(100)]] with fellow maneuvers of at least one fellow vehicle [[(104)]], the method comprising the following steps:

receiving a fellow data packet [[(202)]] from the fellow vehicle [[(104)]], wherein the fellow data packet [[(202)]] contains a fellow trajectory set [[(200)]] of a fellow reference trajectory [[(206)]] and, optionally, at least one fellow trajectory [[(204)]] for the fellow vehicle [[(104)]], wherein the fellow data packet [[(202)]] further contains a fellow reference effort value [[(207)]] characterizing the fellow reference trajectory [[(206)]] and, optionally, a fellow effort value [[(208)]] characterizing the fellow trajectory [[(204)]];

selecting a trajectory [[(108)]] from a trajectory set [[(106)]] for the vehicle [[(100)]] as a reference trajectory [[(110)]] for the vehicle [[(100)]] using the fellow reference trajectory [[(206)]] and optionally the fellow trajectory [[(204)]], wherein a trajectory [[(108)]] of the trajectory set [[(106)]] is selected as the reference trajectory [[(110)]] which trajectory [[(108)]] is collision-free towards the fellow reference trajectory [[(206)]] and optionally to the fellow trajectory [[(204)]] within a collision horizon;

rating the reference trajectory [[(110)]] and further trajectories [[(108)]] of the trajectory set [[(106)]] using a lower limit trajectory [[(111)]] and an upper limit trajectory [[(113)]], wherein the reference trajectory [[(110)]] is assigned a reference effort value [[(114)]] and the trajectories [[(108)]] are each assigned an effort value [[(112)]], wherein the lower limit trajectory [[(111)]] represents a current ideal trajectory for the vehicle [[(100)]] with a lowest possible driving effort and defines a lower limit value of an effort value space, and the upper limit trajectory [[(113)]] represents a trajectory with a currently maximum acceptable driving effort for cooperation and defines an upper limit value of the effort value space;

determining a cooperation demand value using the reference effort value [[(114)]], the lower limit value, the upper limit value, the fellow reference effort value [[(207)]] and, optionally, the fellow effort value [[(208)]], wherein the cooperation demand value represents whether it makes more sense to improve one's own situation through a cooperation request or to grant a cooperation request to a fellow vehicle; 

selecting at least one cooperation trajectory [[(300)]] from the trajectories [[(108)]] of the trajectory set [[(106)]] using the reference effort value [[(114)]] and the cooperation demand value, wherein as a cooperation trajectory [[(300)]], a trajectory [[(108)]] with an effort value [[(112)]] between the reference effort value [[(114)]] and the upper limit value is selected as an alternative trajectory if the cooperation demand value represents that a cooperation is to be offered to the fellow vehicle [[(104)]], or wherein as the cooperation trajectory [[(300)]], a trajectory [[(108)]] with an effort value [[(112)]] between the reference effort value [[(114)]] and the lower limit value is selected as a demand trajectory if the cooperation demand value represents that a cooperation is to be requested from the fellow vehicle [[(104)]];

transmitting a data packet [[(120)]] to the fellow vehicle [[(104)]], wherein the data packet [[(120)]] contains the reference trajectory [[(110)]] and the reference effort value [[(114)]] associated with the reference trajectory [[(110)]], as well as at least the cooperation trajectory [[(300)]] and the effort value [[(112)]] associated with the cooperation trajectory [[(300)]].

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitation of receiving driving environment data from connected vehicles and infrastructure devices amount to insignificant extra solution activity (MPEP § 2106.05) Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))

The limitations underlined are merely extra solution data activity of mere data gathering as it only specifies the step of receiving  and transmitting data.


101 Analysis – Step 2B
As stated above, the underlined sections of the claim limitations of claim 1 which recites additional limitations of the abstract ideas in bold, which do not add significantly more to the abstract ideas to bring it into practical application

A method of cooperatively coordinating future driving maneuvers of a vehicle [[(100)]] with fellow maneuvers of at least one fellow vehicle [[(104)]], the method comprising the following steps:

receiving a fellow data packet [[(202)]] from the fellow vehicle [[(104)]], wherein the fellow data packet [[(202)]] contains a fellow trajectory set [[(200)]] of a fellow reference trajectory [[(206)]] and, optionally, at least one fellow trajectory [[(204)]] for the fellow vehicle [[(104)]], wherein the fellow data packet [[(202)]] further contains a fellow reference effort value [[(207)]] characterizing the fellow reference trajectory [[(206)]] and, optionally, a fellow effort value [[(208)]] characterizing the fellow trajectory [[(204)]];

selecting a trajectory [[(108)]] from a trajectory set [[(106)]] for the vehicle [[(100)]] as a reference trajectory [[(110)]] for the vehicle [[(100)]] using the fellow reference trajectory [[(206)]] and optionally the fellow trajectory [[(204)]], wherein a trajectory [[(108)]] of the trajectory set [[(106)]] is selected as the reference trajectory [[(110)]] which trajectory [[(108)]] is collision-free towards the fellow reference trajectory [[(206)]] and optionally to the fellow trajectory [[(204)]] within a collision horizon;

rating the reference trajectory [[(110)]] and further trajectories [[(108)]] of the trajectory set [[(106)]] using a lower limit trajectory [[(111)]] and an upper limit trajectory [[(113)]], wherein the reference trajectory [[(110)]] is assigned a reference effort value [[(114)]] and the trajectories [[(108)]] are each assigned an effort value [[(112)]], wherein the lower limit trajectory [[(111)]] represents a current ideal trajectory for the vehicle [[(100)]] with a lowest possible driving effort and defines a lower limit value of an effort value space, and the upper limit trajectory [[(113)]] represents a trajectory with a currently maximum acceptable driving effort for cooperation and defines an upper limit value of the effort value space;

determining a cooperation demand value using the reference effort value [[(114)]], the lower limit value, the upper limit value, the fellow reference effort value [[(207)]] and, optionally, the fellow effort value [[(208)]], wherein the cooperation demand value represents whether it makes more sense to improve one's own situation through a cooperation request or to grant a cooperation request to a fellow vehicle; 

selecting at least one cooperation trajectory [[(300)]] from the trajectories [[(108)]] of the trajectory set [[(106)]] using the reference effort value [[(114)]] and the cooperation demand value, wherein as a cooperation trajectory [[(300)]], a trajectory [[(108)]] with an effort value [[(112)]] between the reference effort value [[(114)]] and the upper limit value is selected as an alternative trajectory if the cooperation demand value represents that a cooperation is to be offered to the fellow vehicle [[(104)]], or wherein as the cooperation trajectory [[(300)]], a trajectory [[(108)]] with an effort value [[(112)]] between the reference effort value [[(114)]] and the lower limit value is selected as a demand trajectory if the cooperation demand value represents that a cooperation is to be requested from the fellow vehicle [[(104)]];

transmitting a data packet [[(120)]] to the fellow vehicle [[(104)]], wherein the data packet [[(120)]] contains the reference trajectory [[(110)]] and the reference effort value [[(114)]] associated with the reference trajectory [[(110)]], as well as at least the cooperation trajectory [[(300)]] and the effort value [[(112)]] associated with the cooperation trajectory [[(300)]].

The underlined sections do not add significantly more according to Step 2B analysis as it is merely transmitting data over a network in a way that is well-understood and conventional as it is well known in the art to send data to vehicles to update surrounding vehicles planned trajectories. This limitation is not brought into practical application in a way in which is information is used to alter the driving routes of the vehicles.

Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

	Therefore, claim 1 is/are ineligible under 35 USC §101. 

Dependent claim 2-3 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the reference effort value. This limitation does not add significantly more to the judicial exception.

Dependent claim 4 is/are ineligible under 35 USC §101 because it recites a limitation which further limits what is sent in the data packets. This limitation does not add significantly more to the judicial exception.

Dependent claim 5 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the trajectory data received by the vehicle. This limitation does not add significantly more to the judicial exception.

Dependent claim 6 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the types of values received. This limitation does not add significantly more to the judicial exception.

Dependent claim 7 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the selection process of the trajectory. This limitation does not add significantly more to the judicial exception.

Dependent claim 8 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the how the trajectory set is used. This limitation does not add significantly more to the judicial exception.

Dependent claim 9 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the method to include a device to carry out the method of claim 1. This limitation does not add significantly more to the judicial exception.

Dependent claim 10 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the method to include program to implement the method of claim 1. This limitation does not add significantly more to the judicial exception.

Dependent claim 11 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the method to include memory device to carry out the method and program of claim 10. This limitation does not add significantly more to the judicial exception.


Allowable Subject Matter
Claim 1 and therefore its dependents would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as well as the 35 U.S.C 101 rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pascheka (English translation of DE 102014211507 A1): The present invention relates to a method (40) for a driver assistance system (50) of a vehicle (10). In this case, an environmental information of an environment of the vehicle (10) is detected and a group of currently possible own driving maneuvers (11-16) determined on the basis of the environment information. Furthermore, a group of currently possible third-party maneuvers (21-25) is received by a foreign vehicle (20) in the vicinity of the vehicle (10) and a group of currently possible driving maneuver combinations is determined, which combinations of currently possible own maneuvers (11-16) and current possible foreign maneuvers (21-25). For each combination of the group of currently possible driving maneuver combinations, a corresponding total cost value is determined and, depending on the total costs, a combination of the group of currently possible driving maneuver combinations is selected. The self-propelled maneuver (14) of the selected combination is executed.

Shimizu (U.S. Pat No.20190113353): The disclosure includes embodiments for optimizing a route selection for a highly autonomous vehicle (“HAV”) which provides an automated driving service. In some embodiments, a method includes: generating a set of candidate routes for a journey; aggregating external data describing one or more external factors which limit an availability of the automated driving service while traveling along the candidate routes; determining a first value for an optimal degree of automation for traveling the journey based on a condition of the driver and the preferences of the driver; determining a plurality of second values for a plurality of possible degrees of automation for each candidate route based on the external data; and selecting an optimum route from the set of candidate routes by comparing the first value to the plurality of second values to determine which of the candidate routes has a second value which is closest to the first value.

Eggert (U.S. Pat No.20180231974): An automotive driver assistance for a vehicle with an improved capability to handle obstructed sensor coverage includes steps of acquiring sensor data on an environment of the vehicle from at least one sensor, of generating an environment representation based on the acquired sensor data and of predicting at least one behavior of the vehicle. The method determines at least one area in the environment of the vehicle wherein for the at least one area either a confidence for the sensor data is below a threshold or no sensor data is available and generates at least one virtual traffic entity in the at least one determined area, wherein the virtual traffic entity is adapted to interact with the at least one predicted behavior of the vehicle. A risk measure for each combination of the at least one virtual traffic entity and the predicted behavior of the vehicle is estimated, the calculated risk measure is evaluated and a controlling action for the vehicle is executed based on the evaluated risk measure.

Becker (U.S. Pat No.20100114490):  A method for automatically controlling a vehicle, in which information about at least one area that is freely passable by the vehicle is taken into account in order to provide an evasion trajectory of the vehicle with respect to an obstacle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668